IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HARRISON TURPIN, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1247

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed June 8, 2016.

An appeal from an order of the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Harrison Turpin, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.